IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division
WENGUI GUO, )
Plaintiff, )
)
v. } Civil] No. 1:18-cev-1064
) (Fourth Circuit No. 20-1081)
BAOSHENG GUO, )
Defendant. )

ORDER

This matter is before the Court following the Fourth Circuit’s limited remand for the
purposes of entering an Order that permits plaintiff’s judgment against defendant and defendant's
judgment against plaintiff to be satisfied by defendant’s payment of $12,000 to plaintiff By Order
dated March 9, 2020, defendant was directed to pay $12,000 into the registry of the Court on or
before March 16, 2020. The March 9, 2020 Order further directed the Clerk to issue the Court's
check made payable to plaintiff Wengui Guo as the sole payee and to no other and to send the
Court’s check to plaintiff by registered mail at the plaintiff's address of record. The March 9, 2020
Order provided that once the Court’s check was sent to plaintiff, the Clerk would mark both
plaintiff’s judgment against defendant and dcfendant’s judgment against plaintiff as satisfied.

On March 9, 2020, defendant deposited $12,000 into the registry of the Court. The Court's
check was mailed to plaintiff on March 23, 2020. Thus, both plaintiff's judgment against defendant
and defendant's judgment against plaintiff have been satisfied.

Accordingly,

It is hereby ORDERED that the Cierk is DIRECTED to mark both plaintiff's judgment
against defendant and dcfcndant’s judgment against plaintiff as satisfied. |

Itis further ORDERED that the Clerk is DIRECTED to place this matter among the ended
causes.
The Clerk is further directed to send a copy of this Order to all counsel of record and to the
Clerk of the United States Court of Appeals for the Fourth Circuit.'

Alexandria, Virginia
Apri} 3, 2020

{sl VB)

T. S. Ellis, i ,
United States Districd Judge

 

' Defendant has represented that defendant would withdraw the appeal in the event defendant was permitted to
satisfy both judgments by making a payment of $12,000.

2
